The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
.
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 13, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2017/0062773).Regarding claim 1, Lee et al teach in figure 1A and related text an electronic device, comprising: 
a flexible substrate 100 comprising an active region A and a peripheral region B situated outside of the active region (see figure 2K), wherein the flexible substrate has a first exposing surface and a second exposing surface opposite (the left surface and the right surface of the substrate) to each other, and
the flexible substrate comprises: 
a first bending part 211E in the peripheral region (see figure 2G), the first bending part being disposed on a first side region of the peripheral region and extending along a first direction; 
a second bending part 711 in the peripheral region (see figure 2G), the second bending part being disposed on a second side region of the peripheral region and extending along a second direction not parallel to the first direction, wherein the second side region is adjacent to the first side region; and 
a first cutting structure (111D, 211E or 711) in the peripheral region B, wherein the first cutting structure is adjacent to the first bending part and the second bending part; and 
the first cutting structure is a penetrating structure (since at least first cutting structure 211E penetrates element 210E), such that the first cutting structure is directly connected between the first exposing surface and the second exposing surface;
a peripheral trace 260E (see figure 2K) disposed on the flexible substrate and disposed between the active region A and the first cutting structure 211E, and 
a thin film transistor (formed as pixel element) disposed on the first exposing surface and disposed in the active region (of the pixel area), wherein the thin film transistor is electrically connected to a display component configured to display an image (inherently therein).

Regarding claim 2, Lee et al teach in figures 1A, 2G, 2K and related text that the first cutting structure comprises an endpoint, the first bending part 211B is bended towards the active region A according to a first extending line passing through the endpoint and parallel to the first direction, and the second bending part is bended towards the active region according a second extending line passing through the endpoint and parallel to the second direction.

Regarding claim 3, Lee et al teach in figures 1A, 2G, 2K and related text that the active region comprises a first edge parallel to the first direction, the first edge faces the first bending part, and the first extending line is aligned with the first edge.

Regarding claim 5, Lee et al teach in figures 1A, 2G, 2K and related text that the active region A comprises a second edge parallel to the second direction, the second edge faces the second bending part, and a distance exists between the second extending line and the second edge.

Regarding claim 7, Lee et al teach in figures 1A, 2G, 2K and related text that the first bending part comprises a corner portion, and the first cutting structure is situated between the corner portion and the second bending part when the flexible substrate is not bended.

Regarding claim 8, Lee et al teach in figures 1A, 2G, 2K and related text that when the first bending part and the second bending part are bended, the corner portion is bended, and the corner portion overlaps the second bending part and other portion of the first bending part in a top view direction.

Regarding claim 9, Lee et al teach in figures 1A, 2G, 2K and related text that the corner portion has a label or a mark (a cutting structure).

Regarding claim 13, Lee et al teach in figures 1A, 2G, 2K and related text that in a top view shape of the first cutting structure is a sector, a triangle, a rectangle, a polygon or a shape having a curved edge.

Regarding claim 18, Lee et al teach in figure 2K and related text that a distance exists between the first cutting structure 211E and the active region A, wherein the peripheral traces 260E are disposed in the distance.

Regarding claim 20, Lee et al teach in figure 2K and related text that the electronic device is a flexible display device, a flexible touch pad or a flexible touch display device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0062773).Regarding claim 14, Lee et al teach in figures 1A, 2G, 2K and related text substantially the entire claimed structure, as applied to the claims above, except explicitly stating that the cutting structures are formed in all four corners of the periphery region surrounding the display region. 
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the cutting structures in all four corners of the periphery region surrounding the display region in Lee et al.’s device, such that 
the flexible substrate further comprises a second cutting structure, a third cutting structure and a fourth cutting structure in the peripheral region, the flexible substrate further comprises a third bending part and a fourth bending part, the second cutting structure is adjacent to the second bending part and the third bending part, the third cutting structure is adjacent to the third bending part and the fourth bending part, and the fourth cutting structure is adjacent to the fourth bending part and the first bending part, in order to improve the device characteristics.

Regarding claim 15, the combined device includes the first cutting structure corresponds to the fourth cutting structure in the first direction.
Regarding claim 17, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first bending part and the second bending part when bended, such that a radius of curvature of the first bending part and a radius of curvature of the second bending part range from 0.1 mm to 10 mm, in Lee et al.’s device in order to adjust and optimize the device characteristics.

Regarding claim 19, the combined device comprises a peripheral light shielding layer 260E (since metal acts as light shielding layer), wherein the active region is surrounded by the peripheral light shielding layer according to a top view direction.


Response to Arguments
1.	Applicants argue that “in Lee (US 2017/0062773), since the thin film transistor and the display component do not disposed on the left surface or the right surface of the support film 210E, the left surface and the right surface of the support film 210E of Lee are different from the first exposing surface and the second exposing surface of the present application.”

1.	It is noted that the claims do not require that the thin film transistor and the display component must be disposed on the left surface or the right surface of the support film 210E.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
2.	Applicants argue that Lee fails to disclose and teach the content "the first cutting structure is a penetrating structure, such that the first cutting structure is directly connected between the first exposing surface and the second exposing surface" because “the pattern (111D, 211E or 711) of Lee is a recess structures rather than a penetrating structures”. 

2.	Figure 2K of Lee clearly depicts that pattern 211E penetrates through supporting film 210E and is thus a penetrating structure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
5/15/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800